NEWS RELEASE March 7, 2017Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended December 31, 2016.Net revenue was approximately $113.6 million, an increase of 3.8% from the same period in 2015. Broadcast and internet operating income1 was approximately $43.1 million, an increase of 5.9% from the same period in 2015. The Company reported operating income of approximately $17.1 million for the three months ended December 31, 2016, compared to an operating loss of $11.3 million for the same period in 2015. Net loss was approximately $3.4 million or $0.07 per share (basic) compared to approximately $24.3 million or $0.50 per share (basic) for the same period in 2015. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Political advertising helped our radio broadcasting segment achieve both revenue and Adjusted EBITDA growth compared to the fourth quarter of 2015. Together with a nice rebound in TV advertising revenue, which was up 18%, this helped drive our 6% growth in consolidated Adjusted EBITDA. During the fourth quarter we booked our first income from MGM National Harbor, which had a strong opening in December. Overall I was pleased with our performance for the year, which was towards the upper end of EBITDA guidance. First quarter radio revenues have been understandably soft, given the political comps from 2016, and we are currently pacing down approximately 5%. While we expect both Radio and Reach Media to struggle against tough comps in the first quarter, our TV business and MGM investment should offset these declines, and we will be able to grow our Adjusted EBITDA again in 2017. TV One’s ratings are rebounding from last year’s loss of Martin, and for fourth quarter total day households were up 2% and Persons 25-54 were up 3%compared to Q4 2015. The positive ratings momentum is continuing into the first quarter of 2017, where we are up 7% and 5% in total day households and Persons 25-54, respectively”. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended December 31, Year Ended December 31, STATEMENT OF OPERATIONS (unaudited) (unaudited, as reclassified2) (unaudited) (as reclassified2) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation Depreciation and amortization Impairment of long-lived assets Total operating expenses Operating income (loss) ) INTEREST INCOME 40 34 INTEREST EXPENSE (GAIN) LOSS ON RETIREMENT OF DEBT - - ) OTHER (INCOME) EXPENSE, net ) ) ) (Loss) income before provision for (benefit from) income taxes and noncontrolling interest in (loss) income of subsidiaries ) ) ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) CONSOLIDATED NET (LOSS) INCOME ) ) ) NET (LOSS) INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS ) CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted4 -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Three Months Ended December 31, Year Ended December 31, PER SHARE DATA - basic and diluted: (unaudited) (unaudited, as reclassified2) (unaudited) (unaudited, as reclassified2) (in thousands, except per share data) (in thousands, except per share data) Consolidated net loss attributable to common stockholders (basic) $ ) $ ) $ ) $ ) Consolidated net loss attributable to common stockholders (diluted) $ ) $ ) $ ) $ ) SELECTED OTHER DATA Broadcast and internet operating income 1 $ Broadcast and internet operating income margin (% of net revenue) % Broadcast and internet operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-broadcast and internet operating income items included in consolidated net loss: Interest income ) Interest expense Provision for (benefit from) income taxes ) Corporate selling, general and administrative expenses Stock-based compensation (Gain) loss on retirement of debt - - ) Other (income) expense, net ) ) ) Depreciation and amortization Noncontrolling interest in (loss) income of subsidiaries ) Impairment of long-lived assets Broadcast and internet operating income $ Adjusted EBITDA5 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders: $ ) $ ) $ ) $ ) Interest income ) Interest expense Provision for income taxes ) Depreciation and amortization EBITDA $ $ ) $ $ Stock-based compensation (Gain) loss on retirement of debt - - ) Other (income) expense, net ) ) ) Noncontrolling interest in (loss) income of subsidiaries ) Employment Agreement Award and incentive plan award expenses Severance-related costs* Cost method investment income* - - Impairment of long-lived assets Adjusted EBITDA $ *The Company has modified the definition of Adjusted EBITDA for the inclusion of severance-related costs and cost-method investment income. All prior periods have been reclassified to conform to the current period presentation. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS December 31, 2016 December 31, 2015 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents and restricted cash $ $ Intangible assets, net Total assets Total debt (including current portion, net of original issue discount and issuance costs) Total liabilities Total deficit ) ) Redeemable noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: 2015 Credit Facility, net of original issue discount and issuance costs of approximately $8.2 million (subject to variable rates) (a) $ % 9.25% senior subordinated notes due February 2020, net of original issue discount and issuance costs of approximately $2.3 million (fixed rate) % 7.375% senior secured notes due April 2022, net of original issue discount and issuance costs of approximately $4.9 million (fixed rate) % Comcast Note due April 2019 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Net revenue consists of gross revenue, net of local and national agency and outside sales representative commissions. Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Three Months Ended December 31, $ Change % Change (Unaudited) (in thousands) Net Revenue: Radio Advertising $ $ $ ) -8.5 % Political Advertising % Digital Advertising % Cable Television Advertising % Cable Television Affiliate Fees (8 ) % Event Revenues & Other 39 % Net Revenue (as reported) $ $ $ % Net revenue increased to approximately $113.6 million for the quarter ended December 31, 2016, from approximately $109.4 million for the same period in 2015, an increase of 3.8%. Net revenues from our radio broadcasting segment increased 1.2% for the quarter ended December 31, 2016, versus the same period in 2015. We experienced net revenue growth most significantly in our Charlotte, Cleveland, Indianapolis, Raleigh and St. Louis markets; however, this growth was partially offset by declines in other markets (with Dallas, Houston and Washington D.C. experiencing the most significant declines). Reach Media’s net revenues decreased 5.5% in the fourth quarter 2016, compared to the same period in 2015 due primarily to lower advertising revenue. We recognized approximately $48.0 million of revenue from our cable television segment during the three months ended December 31, 2016, compared to approximately $44.7 million for the same period in 2015, the increase was primarily from higher advertising sales. Finally, net revenues for our internet business increased 20.9% for the three months ended December 31, 2016, compared to the same period in 2015 due primarily to an increase in direct revenues. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets, increased to approximately $85.6 million for the quarter ended December 31, 2016, up 2.2% from the approximately $83.7 million incurred for the comparable quarter in 2015. The operating expense increase was primarily driven by an increase of approximately $1.7 million in programming and technical expenses at our cable television segment due primarily to higher content amortization expense. Depreciation and amortization expense decreased to approximately $8.5 million compared to approximately $9.0 million for the quarter ended December 31, 2015. The decrease was due to the completion of useful lives for certain assets. Impairment of long-lived assets for the quarters ended December 31, 2016 and 2015 was approximately $1.3 million and $26.7 million, respectively. Our annual 2016 impairment testing resulted in a non-cash impairment charge of approximately $1.3 million associated with of our Columbus market radio broadcasting licenses. Our annual 2015 impairment testing resulted in a non-cash impairment charge of approximately $3.1 million related to goodwill in our Cincinnati market as well as a non-cash impairment charge of approximately $23.6 million associated with several of our radio broadcasting licenses. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Interest expense decreased to approximately $20.1 million for the quarter ended December 31, 2016, compared to approximately $20.4 million for the same period in 2015.On April 17, 2015, the Company’s 2011 Credit Agreement, and TV One notes were paid off, with balances of $367.6 million and $119.0 million, respectively. The payoffs were achieved by the Company entering into its new $350.0 million 2015 Credit Facility, issuing the 2022 Notes in an aggregate principal amount of $350.0 million and the Comcast Note in the aggregate principal amount of approximately $11.9 million. During the second quarter of 2016, the Company redeemed approximately $20 million of its 2020 Notes at a discount. The Company made cash interest payments of approximately $18.0 million on its outstanding debt for the quarter ended December 31, 2016, compared to cash interest payments of approximately $17.7 million on all outstanding instruments for the quarter ended December 31, 2015. The provision for income taxes was approximately $1.3 million for the quarter ended December 31, 2016, compared to a benefit from income taxes of approximately $7.9 million, for the quarter ended December 31, 2015, with the change primarily attributable to the deferred tax liability (“DTL”) for indefinite-lived intangible assets. The change in taxes was primarily due to a decrease in impairment charges for the comparable quarter.The Company received a net tax refund of $21,000 for the quarter ended December 31, 2016 and paid $12,000 in taxes for the quarter ended December 31, 2015. Other pertinent financial information includes capital expenditures of approximately $1.1 million and $1.5 million for the quarters ended December 31, 2016 and 2015, respectively. As of December 31, 2016, the Company had total debt (net of cash and restricted cash balances and original issue discount) of approximately $959.5 million. There were no stock repurchases made during the three month period ended December 31, 2016. During the year ended December 31, 2016, the Company repurchased 1,255,592 shares of Class D common stock in the aggregate amount of approximately $3.0 million. The Company, in connection with its 2009 stock plan, is authorized to purchase shares of Class D common stock to satisfy employee tax obligations in connection with the vesting of share grants under the plan. During the year ended December 31, 2016, the Company repurchased 330,111 shares of Class D common stock, to satisfy employee tax obligations, in the amount of $568,000.During the year ended December 31, 2015, the Company repurchased 345,293 shares of Class D common stock, to satisfy employee tax obligations, in the amount of approximately $1.4 million. There were no stock repurchases made during the three month period ended December 31, 2015. The Company also announced that it is monitoring market conditions and opportunities to refinance the approximately $345.0 million in borrowings outstanding under its existing senior credit facility, which matures in December 2018. While the Company continually seeks to act opportunistically, there are no assurances that the Company will complete any refinancing, in whole or in part, of the existing senior credit facilities. Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three months and year ended December 31, 2016 and 2015 are included. These detailed, unaudited and adjusted statements of operations include certain reclassifications.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Three Months Ended December 31, 2016 (in thousands, unaudited) Radio Reach Cable Corporate/ Consolidated Broadcasting Media Internet Television Eliminations STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 17 (4
